Title: From James Madison to the Senate, 31 December 1816
From: Madison, James
To: Senate


        
          December 31. 1816
        
        I nominate,
        
          
            William Jones, 
            }
            Citizens of the United States residing at Philadelphia in the State of Pennsylvania.
          
          
            Stephen Girard, 
          
          
            Pierce Butler
          
          
            George Williams
            }
            a Citizen of the United States residing in Baltimore, in the State of Maryland.
          
          
          
          
            Walter Bowne,
            }
            A Citizen of the United States, residing at New York, in the State of New York
          
          
          
        
        to be five of the Directors of the Bank of the United States in pursuance of the 8th Section of the act, entitled “the act to incorporate the Subscribers to the Bank of the United States.[”]
        
          James Madison
        
      